Chief Justice MULLARKENY,
dissenting.
The majority concludes that the defendant, Carlos Galvadon, had a reasonable expectation of privacy in the back room of a retail liquor store based on his "exclusive control over the back room of the store." Maj. op. at 927-928. I respectfully dissent. I would find that Galvadon, as an employee of a retail liquor store, had no reasonable expectation in the store's back room because it was a Hquor storage place subject to inspection at any time when the liquor store did business. ' Alternatively, I would hold that the police entered the back room under the emergency aid exception to the warrant requirement and properly seized the marihuana found in plain view.
At the outset, I note that I would decide this case on the merits rather than on standing as the majority does. Maj. op. at 925. The parties argued this case on standing, but I agree with the Supreme Court that these issues are better decided on the merits. Minnesota v. Carter, 525 U.S. 83, 87, 119 S.Ct. 469, 142 L.Ed.2d 373 (1998) (Supreme Court noted that it had moved away from the concept of standing, and that when inquiring "whether a defendant is able to show the violation of his (and not someone else's) Fourth Amendment rights, the definition of those rights is more properly placed within the purview of substantive Fourth Amendment law than within that of standing." '). I do not agree with the majority that there is a special law of standing for Fourth Amendment claims. Maj. op. at 925. I would not adopt the majority's standing analysis because I find it unnecessarily complicated and abstract. Cf. People v. Batchelor, 800 P.2d 599, 601, n. 2 (Colo.1990) (deciding an over-breadth claim on the merits rather than on standing because "the Colorado doctrine of standing to challenge overbreadth has become more complex than the overbreadth doctrine."). The question, in my opinion, is whether the defendant had a reasonable expectation of privacy in the back room of a retail liquor store where he was employed.
Determination of this question requires examining the law regulating searches of business premises in highly regulated industries and the law defining an employee's reasonable expectation of privacy in his workplace.
With respect to highly regulated industries, the Supreme Court has recognized that searches may be conducted without warrants. The liquor business is perhaps the prime example of a highly regulated industry.
In Colorado, a retail liquor store may operate only if it complies with the Liquor Code, section 12-47-101, et seq. C.R.S. (2004), and its implementing regulations. The relevant regulations require a licensed retail liquor store to be open to warrantless inspection by administrative authorities and by peace officers during normal business hours and at all times when activity is occurring on the premises. The Code of Colorado Regulations 2083-2, section 47-700 states:
The licensed premises, including any places of storage where alcohol beverages are stored or dispensed, shall be subject to inspection by the State or Local Licensing Authorities and their investigators, or peace officers, during all business hours and all other times of apparent activity, for the purpose of inspection or investigation." -
1:C.C.R. 208-2, § 47-700 (2001) (emphasis added). Under this regulation, the back room of the liquor store in this case was open to inspection because the policy specifically applies to storage areas in a licensed premises.
The Supreme Court has recognized that not all workplaces have identical levels of Fourth Amendment protection. Indeed, the Colorado regulation is consistent with Supreme Court case law that recognizes an explicit exception to the warrant requirement for inspections of business premises within highly regulated industries in Colonnade Catering Corp. v. United States, 897 U.S. 42, 77, 90 S.Ct. 774, 25 L.Ed.2d 60 (1970) (warrant exception for inspections of the liquor industry); United States v. Biswell, 406 U.S. 311, 92 S.Ct. 1593, 32 L.Ed.2d 87 (1972) (warrant *935exception applies to firearms industry); and Donovan v. Dewey, 452 U.S. 594, 101 S.Ct. 2584, 69 L.Ed.2d 262 (1981) (extending exception to inspections conducted pursuant to the Federal Mine Safety and Health Act of 1977). Of course, the constitutional rights at issue in these cases protect persons, not places, and the warrant exception at issue applies to the owners or proprietors of businesses within highly regulated industries. In summarizing the effect of these cases, the Supreme Court flatly stated that owners of businesses in highly regulated industries have »o reasonable expectation of privacy in the premises. Marshall v. Barlow's Inc., 436 U.S. 307, 313, 98 S.Ct. 1816, 56 L.Ed.2d 805 (1978) (The liquor industry has "such a history of government oversight that no reasonable expectation of privacy ... could exist for a proprietor over the stock of such an enterprise ... When an entrepreneur embarks upon such a business, he has voluntarily chosen to subject himself to a full arsenal of governmental regulation.") (emphasis added).
In Colonnade, Biswell, and Donovan, respectively, the Court spoke of the Fourth Amendment rights of the proprietors of businesses within highly regulated industries. An employee of a licensed liquor establishment like Galvadon has even more limited rights. In general, an employee's expectation of privacy in the workplace is subordinate to the employer's interests. See O'Connor v. Ortega, 480 U.S. 709, 717, 107 S.Ct. 1492, 94 L.Ed.2d 714 (1987) ("The operational realities of the workplace, however, may make some employees' expectations of privacy unreasonable when an intrusion is by a supervisor rather than a law enforcement official.") (emphasis in original). Furthermore, when an employee knows, as Galvadon did, that he or she is being watched by an employer, "the affected workers [are] on clear notice from the outset that any movements they might make and any objects they might display within the work area would be exposed to the employer's sight." Vega-Rodriguez v. Puerto Rico Tele. Company, 110 F.3d 174, 180 (1st Cir.1997). In light of employees' reduced expectation of privacy vis-a-vis employers, an employee can never be said to have a greater expectation of privacy than an employer. This lower expectation of privacy vis-a-vis the employer is particularly acute where, as here, the employee takes the risk that the employer will find evidence of wrong doing by means of the video surveillance system in place and turn over such evidence to law enforcement.
I recognize that some employees may have a reasonable expectation of privacy in their workplaces. For example, in Mancusi v. DeForte, 392 U.S. 364, 88 S.Ct. 2120, 20 L.Ed.2d 1154 (1968), the Supreme Court recognized that an office worker had a reasonable expectation of privacy in files stored in a room where he and several fellow employees had their desks. However, although employees enjoy Fourth Amendment protections in the workplace, the Supreme Court has observed that one's expectation of privacy in the workplace "is different from, and indeed less than, a similar expectation in an individual's home." New York v. Burger, 482 U.S. 691, 700, 107 S.Ct. 2636, 96 L.Ed.2d 601 (1987). I do not agree with the majority that "Galvadon was in a position much like the defendant in Mancusi" Maj. op. at 9831. Mancusi worked for a labor union; he was not an employee in a highly regulated industry like Galvadon.
This difference is important because the Supreme Court extended the highly regulated industries exception to employees working within such industries in Skinner v. Railway Labor Executives' Ass'n, 489 U.S. 602, 627, 109 S.Ct. 1402, 103 L.Ed.2d 639 (1989) ("More importantly, the expectations of privacy of covered employees are diminished by reason of their participation in an industry that is regulated pervasively to ensure safety"). See also Ortega, 480 U.S. at 717, 107 S.Ct. 1492 ("public employees' expectations of privacy in their office, desks, and file cabinets, like similar expectations of employees in the private sector, may be reduced by virtue of actual office practices and procedures or by legitimate regulation.") (emphasis added); United States v. Taketa, 9233 F.2d 665, 672 (9th Cir.1991) ("a valid regulation may defeat an otherwise reasonable expectation of workplace privacy.").
The highly regulated industries exception is premised upon the notion of consent. See *936Barlow's Inc., 436 U.S. at 313, 98 S.Ct. 1816 ("the business man in a highly regulated industry in effect consents to the restrictions placed upon him.") (quoting Almeida-Sanchez v. United States, 418 U.S. 266, 271, 98 S.Ct. 2585, 37 L.Ed.2d 596 (1978)). Both employer and employee are on notice that inspections may occur at any time. At the suppression hearing, Galvadon was asked whether he knew that the liquor store was "subject to inspection by officers or police officers." He answered "Yes. We've had inspections before." Thus, the evidence‘shows that not only was this liquor store part of a highly regulated industry, but the inspection regulation was enforced at this store and Galvadon knew it. If, as the Supreme Court said in Barlow's Inc., the owner or proprietor of a business in a highly regulated industry has virtually no reasonable expectation of privacy, an employee of the same business likewise has no expectation of privacy in the workplace.
The majority states that some courts focus on the "'nexusg' between the area searched and the work space of the defendant;" while others focus on "a defendant's right to exclude others from accessing the area for which the defendant asserts privacy." Maj. op. at 980. Under either standard, Galvadon did not have the type of control over access to the back room that the majority suggests when it states that the back room was not accessible by the public and that "exceptions were made for delivery persons." Maj. op. at 931. Because the liquor code authorizes State or Local Licensing Authorities or their investigators and peace officers to enter areas where liquor is stored, including the back room, it is clear that Galvadon did not have the level of control over access to the back room that the majority relies upon for its holding that Galvadon enjoyed a reasonable expectation of privacy in the back room.
The fact that the police officers in this case were not in the back room of the store to conduct an inspection pursuant to the lHquor code may be important in cases where there is evidence of bad faith by the police officers. However, there is no allegation of bad faith in this case, and the Supreme Court has made it clear that such bad faith does not affect the analysis of whether the individuals involved had any reasonable expectation of privacy. In New York v. Burger, the Supreme Court found that the analysis of whether the administrative search at issue had violated the Fourth Amendment was unaffected by the possibility that the search had been undertaken in order to uncover evidence of illegality unrelated to the regulatory scheme at issue. 482 U.S. at 716, 107 S.Ct. 2636; see also Perry S. Reich, Administrative Searches for Evidence of Crime: The Impact of New York v. Burger, 5 Touro L.Rev. 31, 46 (1988) ("the [Supreme] Court totally rejected the New York Court of Appeals' finding that there was no real administrative purpose for the statute, and that it was merely a pretext for allowing police to search for evidence of auto theft without the necessity of first obtaining a warrant.").
Similarly, in Exotic Coins Inc. v. Beacom, this court rejected the defendants' contention that "the Colonnade-Biswell-Donovan exception does not apply where the purpose of the search is to obtain evidence of crime rather than to further administrative or regulatory objectives." 699 P.2d 930, 943 (Colo.1985). In rejecting this argument, we stated that "the possibility that searches under the Act could lead to discovery of criminal activity by a purchaser seems no more direct than that the administrative searches authorized by Colonnade, Biswell and Donovan might yield evidence of violation of criminal laws by the liquor dealers, firearms and ammunitions merchants, or mine owners involved in those cases." Beacom, 699 P.2d at 948. Thus, we held that evidence of other eriminality discovered during an inspection of a business within a highly regulated industry need not be suppressed.
Under the reasoning of Burger and Bea-com, the motivation behind the search at issue is immaterial in evaluating the validity of the search because those who work in highly regulated industries have a greatly diminished expectation of privacy in the workplace. See Neil Coleman McCabe, Legislative Facts as Evidence in State Constitutional Search Analysis, 65 Temp. L.Rev. 1229, 1286-37 (1992) (The mere fact of regu*937lation may illustrate that an employee's expectation of privacy in a pervasively regulated industry is not one society is willing to recognize as reasonable.). By suggesting that Juhl's presence in the back room was not authorized by the Liquor Code's inspection scheme, Maj. op. at 929, the majority improperly shifts the foeus of the analysis from evaluating whether Galvadon had a reasonable expectation of privacy in the premises searched because of the regulatory scheme to whether Juhl's presence was reasonable. Whether Juhl's actions were reasonable is precisely the kind of analysis the majority said it would not undertake. Maj. op. at 925 (Fourth Amendment inquiry "does not permit this court to venture into the possible justifications or reasonableness of the police entering the back room."). As our decision in Beacom and the Supreme Court's decision in Burger imply, the motivation behind searches of businesses within a highly regulated industry does not mandate the suppression of evidence of other illegal activity and the motivation for the search is irrelevant to assessing whether the individual at issue had a reasonable expectation of privacy in the place searched.
The majority suggests that this case is controlled by People v. Alexander, 193 Colo. 27, 561 P.2d 1263 (1977). Maj. op. at 929, n. 4. I disagree. Alexander struck a particular provision of the liquor code, section 12-47-128, 5 CRS. (1978), on constitutional grounds because, as the concurrence explained, that provision was so broad that it allowed "the warrantless intrusion into 'any place' and, apparently, at any time. Likewise the scope and purposes of such a search are left to the discretion of any officer or other person authorized by the statute." Alexander, 193 Colo. at 30, 561 P.2d at 1266. The statutory provision analyzed in Alexander has since been amended and replaced with more specific language. As a result, the fact that the specific statutory provision analyzed in Alexander was held to be unconstitutional is irrelevant to this case.
Because I believe that the highly regulated industry exception is applicable here, I believe that Galvadon did not have a reasonable expectation of privacy in the back room. However, in the alternative, I would find that the evidence of marijuana found in the back room should not be suppressed because Officer Juhl's actions in entering the back room without a warrant were reasonable, and the subsequent search was permissible, under the emergency aid exception.
Under the emergency aid exception to the warrant requirement, a police officer may intervene without a warrant in situations where "both an immediate crisis existed" and there is some "probability that assistance will be helpful." People v. Allison, 86 P.3d 421, 426 (Colo.2004). Furthermore, "the officer's primary purpose must be to render emergency assistance, not to search for evidence," and the police must have a " 'reasonable basis' approximating probable cause that asso-clates the emergency with the area to be searched." Id. Courts determine whether the officer had a reasonable basis "by examining the totality of the cireumstances as they would appear to a prudent and trained police officer at the time the decision to conduct the warrantless search is made." Id.
Juhl testified that he saw Flores and Hogan "squaring off" as he passed the lHquor store. His suspicions aroused, Juhl then decided to turn around and drive up to the liquor store. In the time it took Juhl to turn around, Flores and Hogan had gotten into a car parked directly in front of the liquor store.
As Juhl drove up, Galvadon, who had been standing in the threshold of the door to the liquor store, retreated into the liquor store; and Hogan and Flores got out of the car and approached Juhl. Hogan told Juhl that he and Flores had been attacked and that Flores had been sprayed by pepper spray.
At this point, Hogan led Flores into the store and told Galvadon that he was going to take Flores into the backroom to wash out Flores' eyes. Galvadon objected to this and asserted repeatedly that no one was allowed to go into the backroom. Hogan and Flores ignored Galvadon and entered the back room. Just prior to this exchange, Juhl radioed for medical assistance and backup.1 In*938deed, when asked "what was your purpose in accompanying them [Flores and Hogan]?" Juhl responded "My concern-a couple concerns: One, he'd been assaulted; two, he was probably-Mr. Flores was probably in need of medical assistance, and that was my major concern at that point, was to stay with him and see what I could do for him."
Applying Allison to these circumstances, I would find it reasonable for Juhl to follow Flores and Hogan into the back room of the liquor store, to aid Flores, to investigate what had occurred, and potentially to protect Flores from Hogan and/or Galvadon, since either of them could have been Flores' attacker. There was more than a "theoretical possibility that another's life or safety [was] in danger." Id. Rather, this situation presented the requisite "colorable claim that another's life or safety is in danger." Id. Under the emergency aid exception, Juhl and the backup police officers were in a place where they had a right to be, and the mariJuana was properly seized under the plain view doctrine.
In summary, I would find that Galvadon had no reasonable expectation of privacy in the back room of a retail liquor store because he was an employee in a highly regulated industry. Alternatively, I would find the emergency aid exception to the warrant requirement applied. Under either theory, the trial court erred in suppressing the evidence of marijuana found in the back room. Accordingly, I respectfully dissent.

. Although the majority states that Juhl radioed for backup before he turned his patrol car *938around and returned to the liquor store, Maj. op. at 929, Juhl testified that he first radioed for medical assistance as Flores and Hogan were talking to Galvadon about going into the back room and that he radioed for backup because of officer safety concerns only after he had radioed for medical assistance and gone to the back room.